MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Nov 05 2020, 8:26 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT FATHER                            ATTORNEYS FOR APPELLEE
DE.C.                                                    Curtis T. Hill, Jr.
Deidre L. Monroe                                         Attorney General of Indiana
Public Defender’s Office
Crown Point, Indiana                                     Robert J. Henke
                                                         Deputy Attorney General
ATTORNEY FOR APPELLANT FATHER                            Indianapolis, Indiana
T.F., SR.
Karyn Price
Lake County Juvenile Public Defender
Crown Point, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         November 5, 2020
of the Parent-Child Relationship                         Court of Appeals Case No.
of D.C. and A.C., Minor                                  20A-JT-1059
Children and De.C., Father; and                          Appeal from the Lake Superior
T.F., Jr., Minor Child, and T.F.,                        Court
Sr., Father                                              The Honorable Thomas P.
De.C.,                                                   Stefaniak, Jr., Judge

Appellant-Respondent,                                    Trial Court Cause No.
                                                         45D06-1904-JT-121,
        v.                                               45D06-1904-JT-122,
                                                         45D06-1904-JT-124




Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020           Page 1 of 21
      The Indiana Department of
      Child Services,
      Appellee-Petitioner

      and

      T.F., Sr.,
      Appellant-Respondent,

              v.

      The Indiana Department of
      Child Services,
      Appellee-Petitioner



      May, Judge.


[1]   De.C. (“Father C.”) appeals the termination of his parental rights to his

      children D.C. and A.C. T.F. Sr. (“Father F.”) appeals the termination of his

      parental rights to his child, T.F. Jr. (“Jr.”) (together with D.C. and A.C.,

      collectively, “Children”). Father C. and Father F. both argue the trial court’s

      findings do not support its conclusions that (1) the conditions that resulted in

      the removal of Children would not be remedied; (2) the continuation of the

      parent-child relationships posed a threat to the well-being of Children; and (3)

      termination was in the best interests of Children. We affirm.



                            Facts and Procedural History


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 2 of 21
[2]   L.S. (“Mother”) 1 gave birth to D.C. on August 21, 2014, and A.C. on

      December 27, 2015. Father C. is father of D.C. and A.C. On October 2, 2016,

      the Department of Child Services (“DCS”) received a report that Mother was

      attempting to leave a hospital with D.C. and A.C., 2 but did not have

      transportation or car seats. DCS representatives investigated and found

      Mother, D.C., and A.C., to be dirty and to have an unpleasant odor. Mother

      subsequently admitted she and the children were homeless.

[3]   DCS contacted Father C. from the hospital. Father C. was living in Iowa and

      was “unable or unwilling” to take custody of D.C. and A.C. (Ex. Vol. I at 13.)

      Based on Mother’s homelessness and Father C.’s inability to care for D.C. and

      A.C., DCS placed D.C. and A.C. in foster care. On October 4, 2016, DCS filed

      petitions alleging D.C. and A.C. were Children in Need of Services

      (“CHINS”). The trial court held an initial hearing on the CHINS petitions on

      November 9, 2016, and Mother and Father C. admitted D.C. and A.C. were

      CHINS.

[4]   On the same day, the trial court held a dispositional hearing and issued its

      dispositional order, which required Mother and Father C. to complete a

      parenting assessment and any recommended treatment and to participate in




      1
       The trial court also terminated Mother’s parental rights to Children, but she does not participate in this
      appeal.
      2
        The record indicates Mother had a third child, J.C., with her at the time, but that child is not a subject of
      these proceedings.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020                     Page 3 of 21
      supervised visitation with D.C. and A.C. Additionally, the trial court ordered

      Mother to work with a home-based caseworker to secure housing and ordered

      Father C. to establish paternity of D.C. and A.C.

[5]   In a May 2017 progress report, DCS indicated Father C. had not engaged in

      visitation, had not established paternity, and had not completed the ordered

      parenting assessment. On June 23, 2017, Mother gave birth to Jr., whose father

      is Father F. Jr. remained in Mother’s custody following his birth. Father F.

      was incarcerated at the time of Jr.’s birth and has remained incarcerated in

      Illinois during the entirety of these proceedings. In January 2018, DCS moved

      to transition D.C. and A.C. back to Mother’s care. On March 2, 2018, the trial

      court placed D.C. and A.C. with Mother for a trial home visit.

[6]   On May 7, 2018, Mother obtained a protective order against Father C. based on

      allegations of domestic and family violence. At a review hearing on the same

      day, DCS reported Father C. had begun participating in supervised visits with

      D.C. and A.C. On July 15, 2018, DCS removed Children from Mother’s care

      after A.C. “suffered severe scald bur[n]s to her feet” for which Mother did not

      seek immediate treatment. (Ex. Vol. I at 72.) Mother reported A.C. “was

      burned in the bath by [D.C.].” (Id.) A.C.’s burns required emergency surgery

      and skin grafting. Father C. visited A.C. during her hospital stay.

[7]   On July 19, 2018, DCS filed a petition alleging Jr. was a CHINS. The trial

      court held an initial and fact-finding hearing on October 15, 2018. Father F.

      did not attend due to his incarceration. Mother’s whereabouts were unknown.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 4 of 21
      Based thereon, the trial court adjudicated Jr. as a CHINS. The trial court held

      a dispositional hearing and issued its dispositional order the same day, which

      required Father F. “to complete a parenting assessment, initial clinical

      assessment and once released from jail participate in supervised visitations with

      [Jr.].” (Father F.’s App. Vol. II at 33.) The last time Mother saw Children or

      had contact with DCS was December 2018.

[8]   On April 8, 2019, the trial court entered an order on its case review and

      permanency plan hearing. The trial court changed the permanency plan for

      Children from reunification to termination of parental rights. The DCS

      progress report noted Father C. had visited with D.C. and A.C. only three times

      in 2019, was noncompliant with services, and did not have stable housing. The

      report also noted that Father F. remained incarcerated with a “potential parole

      date of 3/21/2022 and a projected release date of 3/21/2025,” (Ex. Vol. II at

      21), had not established paternity of Jr., had not visited with Jr., and had not

      engaged in services.

[9]   On April 25, 2019, DCS filed petitions to terminate Father C.’s parental rights

      to D.C. and A.C. and a petition to terminate Father F.’s parental rights to Jr.

      The cases were consolidated and, on June 4, 2019, the trial court held an initial

      hearing on the termination petitions. In February 2020, Father F. took a DNA

      test that identified him as the biological father of Jr. 3 On March 11, 2020, the



      3
        The termination order indicates Father C. also established paternity of D.C. and A.C. at some point during
      the proceedings, but it does not indicate when that occurred.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020                Page 5 of 21
       trial court held a fact-finding hearing on the termination petitions. Father C.

       appeared at the fact-finding hearing and Father F. appeared by counsel only

       because he was incarcerated at the time of the hearing. On May 5, 2020, the

       trial court entered its order terminating the parental rights of Mother, Father C.,

       and Father F. to their respective children.



                                  Discussion and Decision
[10]   We review termination of parental rights with great deference. In re K.S., 750

       N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

       the credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied. Instead, we consider only the evidence and reasonable

       inferences most favorable to the judgment. Id. In deference to the juvenile

       court’s unique position to assess the evidence, we will set aside a judgment

       terminating a parent-child relationship only if it is clearly erroneous. In re L.S.,

       717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied, cert. denied 534 U.S.

       1161 (2002).


[11]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A juvenile court

       must subordinate the interests of the parents to those of the child, however,

       when evaluating the circumstances surrounding a termination. In re K.S., 750

       N.E.2d at 837. The right to raise one’s own child should not be terminated

       solely because there is a better home available for the child, id., but parental

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 6 of 21
       rights may be terminated when a parent is unable or unwilling to meet his or

       her parental responsibilities. Id. at 836.


[12]   To terminate a parent-child relationship in Indiana, DCS must allege and

       prove:

                (A)    that one (1) of the following is true:
                       (i)    The child has been removed from the parent for at
                              least six (6) months under a dispositional decree.
                       (ii)   A court has entered a finding under IC 31-34-21-5.6
                              that reasonable efforts for family preservation or
                              reunification are not required, including a
                              description of the court’s finding, the date of the
                              finding, and the manner in which the finding was
                              made.
                       (iii) The child has been removed from the parent and
                              has been under the supervision of a county office of
                              family and children or probation department for at
                              least fifteen (15) months of the most recent twenty-
                              two (22) months, beginning with the date the child
                              is removed from the home as a result of the child
                              being alleged to be a child in need of services or a
                              delinquent child;
                (B)    that one (1) of the following is true:
                       (i)    There is a reasonable probability that the conditions
                              that resulted in the child’s removal or the reasons
                              for placement outside the home of the parents will
                              not be remedied.
                       (ii)   There is a reasonable probability that the
                              continuation of the parent-child relationship poses a
                              threat to the well-being of the child.
                       (iii) The child has, on two (2) separate occasions, been
                              adjudicated a child in need of services;
                (C)    that termination is in the best interests of the child; and
                (D)    that there is a satisfactory plan for the care and treatment
                       of the child.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 7 of 21
       Ind. Code § 31-35-2-4(b)(2). DCS must provide clear and convincing proof of

       these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g denied.

       “[I]f the State fails to prove any one of these statutory elements, then it is not

       entitled to a judgment terminating parental rights.” Id. at 1261. Because

       parents have a constitutionally protected right to establish a home and raise

       their children, the State “must strictly comply with the statute terminating

       parental rights.” Platz v. Elkhart Cty. Dep’t of Pub. Welfare, 631 N.E.2d 16, 18

       (Ind. Ct. App. 1994).

[13]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208. Father C. and Father

       F. do not challenge any of the trial court’s findings and thus they stand proven.

       See Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992) (“Because Madlem does

       not challenge the findings of the trial court, they must be accepted as correct.”).


              A. Reasonable Probability Conditions Not Remedied
[14]   The juvenile court must judge parents’ fitness to care for their children at the

       time of the termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 8 of 21
       2010). Evidence of a parent’s pattern of unwillingness or lack of commitment

       to address parenting issues and to cooperate with services “demonstrates the

       requisite reasonable probability” that the conditions will not change. Lang v.

       Starke Cty. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied.


                                              1. In re Father C.

[15]   Father C. argues the trial court’s findings do not support its conclusion that the

       conditions that resulted in removal of D.C. and A.C. would not be remedied

       because “there was never an effort by DCS to reunite [D.C. and A.C.] with

       [Father C.]” and “the [trial court] did not give any credit to [Father C.] for his

       significant accomplishments.” (Br. of Appellant Father C. at 13.) The trial

       court entered the following findings in support of its conclusion that the

       conditions would not be remedied:

               The Department of Child Services received a report alleging
               neglect. . . . [D.C. and A.C.] were removed from [Mother’s] care.
               [Father C.] was in the State of Iowa and was unable to take
               custody of [D.C. and A.C.].


                                                    *****


               [Father C.] appeared at the fact finding hearing and was
               represented by counsel for the proceedings. [Father C.] is
               sporadic with the visitations with [D.C. and A.C.]. [Father C.]
               was to visit twice weekly with [D.C. and A.C.]. [Father C.] has
               only attended approximately 50% of the scheduled visits. [Father
               C.] has only been attending the visit [sic] approximately once a
               month. [Father C.] has a pattern of visiting with [D.C. and A.C.]
               right before a court hearing and then visits would become
               sporadic. [Father C.] continuously cancels or no-shows for his
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 9 of 21
        visitations with [D.C. and A.C.]. [Father C.] does not have any
        real engagement with [D.C. and A.C.]. [Father C.] does not
        come prepared for the visits. [Father C.] resides in Chicago and
        transportation was offered for visits. Often times, [D.C. and
        A.C.] would be transported and [Father C.] would not make
        himself available.


        [Father C.] did establish paternity for [D.C. and A.C.]. The
        Department of Child Services has been unable to verify [Father
        C.’s] housing. Service providers were changed on a number of
        occasions to accommodate [Father C.’s] schedule. [Father C.]
        would remain sporadic with his compliance with the case plan.
        [Father C.] has not progressed in the case plan toward
        reunification.


        [Father C.] has a criminal history including incarcerations and
        work release. Mother currently has an active protective order
        against [Father C.].


        [Father C.] would not allow the case manager to view his home
        in an attempt for the visitations to progress. [Father C.] would
        not allow the service providers into his home. [Father C.] has
        moved at least three times since the CHINS case began. [Father
        C.] testified he is looking to move again. [Father C.]
        continuously refused to allow the case manager to view the
        home. [Father C.] did not ever become vested [sic] in the
        services offered through the Department of Child Services.
        Although [Father C.] sporadically visits with [D.C. and A.C.],
        [Father C.] is in no position to independently parent [D.C. and
        A.C.] on a daily basis. [Father C.] is not able to care for [D.C.
        and A.C.’s] basic needs. All efforts to engage [Father C.] in the
        reunification process have failed.


(Father C.’s App. Vol. II at 3-4) (internal citations omitted).


Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 10 of 21
[16]   Father C. contends he is “in total compliance with his case plan.” (Br. of

       Appellant Father C. at 13.) The trial court’s findings indicate otherwise, and

       Father C. has not advanced an argument that any of those findings are not

       supported by evidence. Father C.’s argument is an invitation for us to reweigh

       the evidence and judge the credibility of witnesses, which we cannot do. See In

       re D.D., 804 N.E.2d at 265 (appellate court cannot reweigh evidence or judge

       the credibility of witnesses). We therefore conclude that the trial court’s

       findings supported its conclusion that the conditions that resulted in removal of

       D.C. and A.C. would not be remedied. See In re G.M., 71 N.E.3d 898, 908 (Ind.

       Ct. App. 2017) (affirming the trial court’s conclusion that the conditions under

       which child was removed from mother’s care would not be remedied based on

       mother’s pattern of behavior and noncompliance with services).


                                              2. In re Father F.

[17]   Father F. argues the trial court’s findings do not support its conclusion that the

       conditions that resulted in Jr.’s removal would not be remedied. In support of

       its conclusion that the conditions that resulted in Jr.’s removal would not be

       remedied, the trial court found as follows:

               [Children] were placed on a trial home visit with [Mother] in
               March 2018, but had to be removed again when [A.C.] was
               hospitalized in July 2018 with severe burns on her feet. Mother
               did not seek medical attention in a timely manner. . . . [Jr.] was
               then also made ward of the Department of Child Services.
               [Father F.] was incarcerated at this time.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 11 of 21
        [Father F.] remains incarcerated. [Father F.] was represented by
        counsel for the termination proceedings and had the opportunity
        to testify. [Father F.] will remain incarcerated until 2022 and
        does not have an adequate plan for care or treatment of [Jr.].
        [Father F.] was given DNA testing for [Jr.]. [Father F.] is the
        biological father of [Jr.], but has not established paternity.


        [Father F.] has not participated in any services. [Father F.] has
        no significant bond with [Jr.]. [Father F.] has not ever met [Jr.].
        The Department of Child Services is required to provide
        reasonable efforts to the parties for reunification services.
        Services were referred to providers, but due to [Father F.’s] high
        security issues, providers were not allowed. Once [Father F.]
        was moved to Moline, Illinois, Fatherhood Initiative [S]ervices
        were offered to [Father F.]. Although, DCS was unable to
        physically provide the other services, [Father F.’s] place of
        incarceration usually offers numerous services and programs
        through their institution. [Father F.] did not voluntarily
        participate in or provide any proof of any participation in these
        services. [Father F.] was aware of the CHINS proceedings for
        [Jr.], and [Father F.] did not contact the Department of Child
        Services, not until the petition to terminate his parental rights
        was filed, after [Jr.] was in foster care for over a year. [Father F.]
        has shown no interest in parenting [Jr.].


        Psychological data indicates that crucial socialization for human
        beings occurs between birth and five years of age. While
        incarceration hampers a parents [sic] ability to do services, the
        fact remains that but for [Father F.] committing, and being
        convicted of Armed Habitual Criminal [sic] and becoming
        incarcerated on February 15, 2017 while [Jr.] was in utero[,]
        [Father F.] could have been involved in [Jr.’s] life. [Father F.’s]
        actions have caused him to never meet his child. [Father F.’s]
        actions have lead [sic] to his incarceration until at least March
        21, 2022. By [Father F.’s] release date [Jr.] will be nearly five


Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 12 of 21
               years old. [Father F.’s] past pattern of conduct cannot be
               ignored.


       (Father C.’s App. Vol. II at 3-4) (internal citations omitted).


[18]   Father F. contends he “has participated in all the programs that were available

       to him while he has been incarcerated” and “he can live with his father or

       mother upon his release and . . . can return to his previous employer that has a

       program for convicted felons.” (Br. of Appellant Father F. at 17.) Father F.

       maintains that his “release date [from incarceration] is the sole factor that [DCS

       is using in] recommending termination of parental rights.” (Id. at 12.) Father

       F. likens the facts here to those in K.E. v. Indiana Dept. of Child Servs., 39 N.E.3d

       641 (Ind. 2015).


[19]   In K.E., like here, the father had been incarcerated since K.E.’s birth, as he and

       the mother were arrested and convicted on drug-related charges when mother

       was pregnant with K.E. The father was serving a ten-year prison sentence. Id.

       at 644. While incarcerated, the father “completed over twelve programs . . .

       that relate to self-improvement, parenting, and drug and alcohol abuse.” Id.

       Additionally, child’s placement, his paternal aunt, took child to visit with his

       father “for two to three hours at a time” and the father “ma[de] nightly phone

       calls . . . in order to talk” to his child. Id.


[20]   During the trial court’s termination fact-finding hearing, the Court-Appointed

       Special Advocate (“CASA”)



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 13 of 21
        was willing to recommend that termination of Father’s parental
        rights be delayed until it was determined whether Father’s
        sentence would be modified. The CASA considered the efforts
        Father had made to complete multiple programs, the bond he
        had developed with K.E., the fact that Father had not been given
        the same amount of time and services that DCS made available
        to Mother, and that a delay would not harm K.E. The CASA
        felt that a temporary delay in termination of Father’s parental
        rights was merited. Yet, this recommendation was conditioned
        upon Father being approved for a sentence modification, and the
        CASA recommended termination if Father would not be released
        until September of 2016.


Id. at 644-5. The trial court terminated father’s parental rights to K.E., and

father appealed. Our Indiana Supreme Court held:

        [Father’s] potential release date is only one consideration of
        many that may be relevant in a given case. We do not seek to
        establish a higher burden upon incarcerated parents based upon
        their possible release dates nor do we believe the burden of proof
        should be reduced merely because a parent is incarcerated.
        Because the release date alone is not determinative, we consider
        whether other evidence, coupled with this consideration,
        demonstrates by clear and convincing evidence a reasonable
        probability that Father would be unable to remedy the conditions
        for removal.


                                             *****


        Despite Father’s criminal and substance abuse history, his recent
        improvements at the time of the termination hearing were not
        balanced against his habitual patterns of conduct. Given the
        substantial efforts that Father is making to improve his life by
        learning to become a better parent, establishing a relationship
        with K.E. . . . and attending substance abuse classes, it was not
Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 14 of 21
                proven by clear and convincing evidence that Father could not
                remedy the conditions for K.E.’s removal. . . . [T]here is
                seemingly nothing else that Father could have been doing to
                demonstrate his dedication to obtaining reunification. Because
                there was insufficient evidence to establish this factor for
                termination, the findings cannot support the conclusion reached
                by the trial court, making the conclusion clearly erroneous.


       Id. at 648-9.


[21]   The facts before us are not similar at all. While Father F. signed service copies

       of the CHINS petition and related notices, he did not show an interest in

       preserving any relationship with Jr. until DCS filed a petition to terminate

       Father F.’s parental rights. Father F. contends he completed parenting classes

       while incarcerated, however, he did not provide any documentation to support

       his testimony regarding the completion of those classes. 4 Finally, Father F. has

       never met Jr. and, if Father F. is released from incarceration at the earliest

       possible date, Jr. will be five years old by the time of Father F.’s release in 2022.

       Based thereon, we conclude the trial court’s findings supported its conclusion

       that the conditions that resulted in Jr.’s removal would not be remedied. See In

       re K.T.K., 989 N.E.2d 1225, 1234 (Ind. 2013) (trial court’s findings supported its



       4
         Father F. also argues DCS violated his due process rights by failing to provide him reunification services
       and visitation. However, Father F. did not raise this issue before the trial court, and thus it is waived. See In
       re N.G., 51 N.E.3d 1167, 1173 (Ind. 2016) (“party on appeal may waive a constitutional claim, including a
       claimed violation of due process rights by raising it for the first time on appeal”). Waiver notwithstanding, it
       is well-settled that “failure to provide services does not serve as a basis on which to directly attack a
       termination order as contrary to law,” In re H.L., 915 N.E.2d 145, 148 n.3 (Ind. Ct. App. 2009), and a failure
       to offer services due to incarceration does not “constitute a deprivation of due process rights.” Castro v. State
       Ofc. of Family & Children, 842 N.E.2d 367, 377 (Ind. Ct. App. 2006), trans. denied. Father F.’s due process
       argument fails.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020                   Page 15 of 21
       conclusion that the conditions under which child was removed from mother’s

       care would not be remedied because mother did not consistently participate in

       services and engaged in criminal behavior). 5


                                    B. Best Interests of Children
[22]   In determining what is in Children’s best interests, a trial court is required to

       look beyond the factors identified by DCS and consider the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed.

       A parent’s historical inability to provide a suitable environment, along with the

       parent’s current inability to do so, supports finding termination of parental

       rights is in the best interests of the child. In re A.L.H., 774 N.E.2d 896, 900

       (Ind. Ct. App. 2002). The recommendations of a DCS case manager and court-

       appointed advocate to terminate parental rights, in addition to evidence that

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination is in Children’s best interests. In

       re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).




       5
         Father C. and Father F. also argue the trial court’s findings do not support its conclusion that the
       continuation of the parent-child relationship posed a threat to the well-being of their respective children.
       However, as the trial court’s findings supported its conclusions that the conditions under which their
       respective children were removed would not be remedied, we need not address that argument. See In re L.S.,
       717 N.E.2d 204, 208 (Ind. Ct. App. 1999) (because statute written in disjunctive, court needs to find only one
       requirement to terminate parental rights), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020                Page 16 of 21
                                               1. In re Father C.

[23]   Father C. contends the best interests of D.C. and A.C. were “most definitely

       not served by this ruling[,]” the trial court’s order did not take into account that

       D.C. and A.C. love Father C., and the trial court did not consider the “pain and

       suffering” it was causing D.C. and A.C. (Br. of Appellant Father C. at 15.)

       Regarding D.C. and A.C.’s best interests, the trial court found:

               [D.C. and A.C.] are thriving in their current placements. [D.C.
               and A.C.] are bonded in the placements and all their needs are
               being met and addressed in their placements. . . . [D.C. and
               A.C.] are extremely bonded in their home and it would be
               detrimental for the girls to be removed from that placement.


       (Father C.’s App. Vol. II at 4.) During the fact-finding hearing, the Family

       Case Manager testified:


               At this time it’s in the best interest of [D.C. and A.C.] for the
               termination of parental rights. Although they have a bond with
               [Father C.] and they love [Father C.], they don’t engage with
               [Father C.]. . . . [D.C. and A.C.] are doing really well in their
               foster homes. They’re thriving. They’re meeting their
               milestones. They’re able – they have stability, they have
               schedules. Moving forward, they have a permanency plan that is
               in place and effective for them and is doing well with them in
               their behaviors and schooling.


                                                    *****


               [D.C. and A.C.] do have a very good, strong bond with [Foster
               Mom]. They call [Foster Mom] mom. They tell her that they



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 17 of 21
               love her. They look forward to coming home from school and
               being with her. She treats them very well in her home.


       (Tr. Vol. II at 67.) Therefore, based on the Family Case Manager’s testimony

       as well as the trial court’s findings that the conditions that resulted in the

       removal of D.C. and A.C. would not be remedied, we conclude the trial court’s

       findings supported its conclusion that termination of Father C.’s parental rights

       was in the best interests of D.C. and A.C. See A.D.S. v. Indiana Dept. of Child

       Services, 987 N.E.2d 1150, 1159 (Ind. Ct. App. 2013) (recommendation by

       family case manager and guardian ad litem, along with the trial court’s findings

       that the conditions under which children were removed from mother’s care

       would not be remedied, supported trial court’s conclusion that termination of

       mother’s parental rights was in children’s best interests), trans. denied.


                                              2. In re Father F.

[24]   Father F. argues the termination of Father F.’s parental rights is not in Jr.’s best

       interests. He likens the facts here to those in In re G.Y., wherein mother was

       G.Y.’s sole caretaker for first twenty months of G.Y.’s life until mother was

       arrested for Class B felony dealing in cocaine. 904 N.E.2d at 1259. Prior to

       pleading guilty and facing incarceration, mother unsuccessfully attempted to

       find a suitable relative with whom G.Y. could stay during mother’s

       incarceration. Mother pled guilty as charged, and the trial court sentenced her

       to twelve years with four years suspended. DCS removed G.Y. and placed him

       in foster care; he was subsequently adjudicated a CHINS. Id.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 18 of 21
[25]   Eventually, DCS filed a petition to terminate mother’s parental rights to G.Y.

       because, in part, mother was unavailable to parent G.Y. due to mother’s

       incarceration. During the fact-finding hearing, mother testified that she visited

       with G.Y. once a month for one to two hours, completed a parenting class, and

       completed an “inmate to work” program while incarcerated. Id. at 1262. She

       received reductions in her sentence for classes she took while incarcerated.

       However, the Guardian ad Litem recommended termination of mother’s

       parental rights to G.Y. because G.Y. needed stability and mother’s earliest

       possible release date was approximately two years away. The trial court

       terminated mother’s parental rights to G.Y. Id. at 1262.


[26]   Mother appealed, arguing termination of her parental rights was not in G.Y.’s

       best interests. Our Indiana Supreme Court agreed, holding that prior to the

       CHINS adjudication, “the record gives no indication that Mother was anything

       but a fit parent[,]” id.; that mother’s additional education classes had shortened

       her sentence, that DCS had not demonstrated mother was likely to reoffend,

       and that mother “maintained a consistent, positive relationship with G.Y.” Id.

       at 1264. The Court further noted that while “[p]ermanency is a central

       consideration in determining the best interests of a child[,]” id. at 1265,

       mother’s continued commitment to reunification with G.Y. and her willingness

       to continue services following her release outweighed the need for immediate

       permanency through adoption for G.Y. Id.


[27]   The same is not true here. Father F. has never met Jr. and was incarcerated

       prior to Jr.’s birth for possession of a handgun with a prior felony. Father F.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 19 of 21
       has not visited with Jr., could not provide documentation of any parenting

       classes he attended, and had not received a reduction in his sentence due to

       availing himself to educational opportunities while incarcerated. The family

       case manager testified that

               [Jr.] has not known anybody since – as family related, since he
               was a year old. He has almost been in this home for a whole
               year. He’s doing extremely well. He’s come a long way with
               meeting his milestones in his speech and his physical abilities.
               So, he has some permanency and some stability in his life at this
               time.


       (Tr. Vol. II at 38.) Based on the family case manager’s recommendation and

       the trial court’s conclusion that the conditions that resulted in Jr.’s removal

       would not be remedied, we conclude the trial court’s findings support its

       conclusion that termination of Father F.’s parental rights to Jr. is in Jr.’s best

       interests. See A.D.S., 987 N.E.2d at 1159 (recommendation by family case

       manager and guardian ad litem, along with the trial court’s findings that the

       conditions under children were removed from mother’s care would not be

       remedied, supported trial court’s conclusion that termination of mother’s

       parental rights was in children’s best interests).



                                               Conclusion
[28]   Regarding all Children, the trial court’s findings support its conclusions that the

       conditions under which Children were removed would not be remedied and

       that termination of the fathers’ parental rights was in Children’s best interests.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 20 of 21
       Accordingly, we affirm the termination of Father C.’s parental rights to D.C.

       and A.C. and the termination of Father F.’s parental rights to Jr.

[29]   Affirmed.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1059 | November 5, 2020   Page 21 of 21